DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US Patent 11,093,169) in view of Li (US PGPUB 2014/0089346).
With regard to Claim 1, Gupta teaches a method for scalable storage, comprising:
placing a lock on a portion of a storage node ([0177] “At 810, a lock for the selected combined metadata structure is obtained. A storage node having a lock for the selected combined metadata structure may prevent another storage node from modifying the selected 
allocating a storage location in the storage node by updating metadata stored in the locked portion of the storage node when the lock has been placed ([0178] “At 812, the selected combined metadata structure is updated. The storage node may update the selected combined metadata structure for a plurality of small files. For example, the storage node may update the selected combined metadata structure to include updated metadata associated with one or more existing small files and/or to include the metadata associated with one or more new small files.” [0063] “metadata (e.g., chunk identifier (e.g., hash value, SHA-1, etc.), file size, directory structure, file permissions, physical storage locations of the files, etc.),” wherein the storage of “metadata associated with one or more new small files” serves to “[allocate] a storage location”.); and
releasing the lock ([0180] “At 814, the lock for the selected combined metadata structure is released. This may allow one or more other storage nodes to access the selected combined metadata structure and update the selected combined metadata structure.”).

With further regard to claim 1, Gupta does not teach the atomic lock operation as described in claim 1. Li teaches
wherein placing the lock further comprises replacing a first value stored in the storage node with a second value using an atomic operation, wherein the atomic operation replaces the first value with the second value when the first value indicates an empty lock status, wherein the second value indicates an active lock status ([0035] “Each lock variable is defined 
wherein releasing the lock further comprises replacing the second value with a third value, wherein the third value indicates the empty lock status ([0040] “At some later point in time, when a process has finished the task requiring the lock, then the lock is released at 310. As when acquiring the lock in the first place, release of the lock can also be performed by updating the appropriate lock variable value at the centralized storage location using RDMA”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the method as disclosed by Gupta with the atomic lock operation as taught by Li since “Semi-distributed Lock Management (SDLM) with RDMA … can lead to higher system performance while maintaining higher flexibility and autonomy for each process at each compute node in the given cluster” (Li [0012]).

With regard to Claim 2, Gupta in view of Li teaches all the limitations of Claim 1 as described above. Li further teaches wherein the atomic operation is an atomic compare-and- swap operation ([0035] “Each lock variable is defined as a CAS (compare and swap) variable, for which only atomic operations are performed.”).



With regard to Claims 9 and 10, these claims are equivalent in scope to Claim 1 rejected above, merely having a different independent claim type, and as such Claims 9 and 10 are respectively rejected under the same grounds and for the same reasons as discussed above with regard to Claim 1. 
With further regard to Claim 10, the claim recites additional elements not specifically addressed in the rejection of Claim 1. The Gupta reference also anticipates these additional elements of Claim 10, for example, wherein the system comprises: 
a processing circuitry and a memory, the memory containing instructions that when executed by the processing circuitry, configure the system (Gupta [0195] “The invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; 

With regard to Claims 11 and 17, these claims are equivalent in scope to Claims 2 and 8 rejected above, merely having a different independent claim type, and as such Claims 11 and 17 are respectively rejected under the same grounds and for the same reasons as discussed above with regard to Claims 2 and 8. 
 
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Li as applied to Claims 1 and 10 above, and further in view of Michael et al. (US PGPUB 2005/0066064).
With regard to claim 4, Gupta in view of Li teaches all the limitations of claim 1 as described above. Gupta in view of Li does not teach the inactive lock owner detection as described in claim 4. Michael teaches wherein the lock is a first lock, further comprising:
performing a failed attempt to place the first lock; receiving a failure notification in response to the failed attempt to place the first lock, wherein the failure notification indicates a return value, wherein the return value indicates a compute node identifier; and revoking a second lock when the compute node identifier indicated by the return value is not among a list of active compute nodes, wherein the first lock is placed when the second lock has been revoked ([0014] “if the at least one variable is not equal to the clear value, querying a programming environment if at least one old process identified by at least one old process ID is dead, wherein the at least one old process ID is equal to the at least one variable, if the at least 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the method as disclosed by Gupta in view of Li with the inactive lock owner detection as taught by Michael for purposes of “implementing a fault tolerant mutual exclusion lock” (Michael [0039]).

With regard to Claim 13, this claim is equivalent in scope to Claim 4 rejected above, merely having a different independent claim type, and as such Claim 13 is rejected under the same grounds and for the same reasons as discussed above with regard to Claim 4. 

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Li and Michael as applied to Claims 4 and 13 above, and further in view of Grenader (US PGPUB 2017/0064027).
With regard to claim 5, Gupta in view of Li and Michael teaches all the limitations of claim 4 as described above. Gupta in view of Li and Michael does not teach the leader computer node as described in claim 5. Grenader teaches wherein the list of active compute nodes is maintained by a leader compute node, further comprising:

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the method as disclosed by Gupta in view of Li and Michael with the leader compute node as taught by Grenader for purposes of “facilitating tracking activities of one or more additional modules in the networked computing environment” (Grenader [0092]).

With regard to Claim 14, this claim is equivalent in scope to Claim 5 rejected above, merely having a different independent claim type, and as such Claim 14 is rejected under the same grounds and for the same reasons as discussed above with regard to Claim 5. 

Claims 6  and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Li as applied to Claims 1 and 10 above, and further in view of Thoppal et al. (US Patent 8,868,530).
With regard to claim 6, Gupta in view of Li teaches all the limitations of claim 1 as described above. Gupta in view of Li does not teach the lock mirroring as described in claim 6. 
mirroring the lock to a second storage node of the plurality of storage nodes (Col. 12 Ln. 8: “In block B356, the lock manager 301A determines if the lock needs to be mirrored to the partner node 102B. The term ‘mirrored’ as used herein means being replicated.” Col. 12 Ln. 56: “in block B368, the lock state (i.e. mirrored lock state) information (i.e. fields' 305A-305E) is sent by node 102A to node 102B. The lock state information includes minimal information that can be used by node 102B to generate a lock, if node 102A became unavailable.”); and
accessing the mirrored lock in the second storage node when the first storage node has failed (Col. 11 Ln. 31: “Nodes 102A-102B may be referred to as partner nodes, which means that if node 102A fails, then node 102B takes over the storage of node 102A to continue to provide access to client 114A and vice-versa.” Col. 13 Ln. 15: “In block B382, as an example, node 102B is rebooting and hence the lock states for node 102A are invalid at node 102B memory. Node 102B may be rebooting for any reason, for example, communication failure or any other reason. When node 102B is unavailable, partner node 102A takes over the storage volumes of node 102B. Node 102A also generates locks that were maintained and issued by node 102B. Node 102A uses lock data structure 303A to generate the locks.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the method as disclosed by Gupta in view of Li with the lock mirroring as taught by Thoppal in order “to better manage locks in networked storage systems” (Thoppal Col. 1 Ln. 51).

. 

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Li and Thoppal as applied to Claims 6 and 15 above, and further in view of Benhase et al. (US PGPUB 2006/0203718).
With regard to claim 7, Gupta in view of Li and Thoppal teaches all the limitations of claim 6 as described above. Gupta in view of Li and Thoppal does not teach the third node mirroring as described in claim 7. Benhase teaches further comprising:
mirroring the lock to a third storage node of the plurality of storage nodes when the first storage node has failed ([0037] “In one example, primary data stored on the first node is mirrored to two nodes, and data from two nodes is mirrored to the first node. Again, a reciprocal relationship can be present between three storage nodes, but is not required. Alternatively, in a non-reciprocal relationship a first node can mirror data to a second and third node, while the second and third node containing first node data mirror their respective primary data to a fourth and fifth node. When one node fails, redundancy in stored data remains thereby allowing access to data via mirrored copies. For example, if the first node fails, the second and third node having mirrored first node data retains copies of the first node's primary data allowing access to first node data copied to the second and third node.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the method as disclosed 

With regard to Claim 16, this claim is equivalent in scope to Claim 7 rejected above, merely having a different independent claim type, and as such Claim 16 is rejected under the same grounds and for the same reasons as discussed above with regard to Claim 7. 

Allowable Subject Matter
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J SIMONETTI whose telephone number is (571)270-7702. The examiner can normally be reached Monday-Thursday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J SIMONETTI/Primary Examiner, Art Unit 2137                                                                                                                                                                                                        November 20, 2021